Hurt, Judge.
This was a conviction for an assault with intent to kill and murder. A single question is presented for review: Did the charge require a charge on manslaughter, and hence on aggravated assault?
The prosecuting witness was engaged in playing a game of cards in a saloon. Appellant entered, went up to the table and picked up a chip belonging to the witness,'one Devolino. Being asked by witness “why he did that?” appellant replied, “I am going to pay for a drink with the chip.” Witness replied, “you have no right to do so; you always get your drinks that way; you had better go to work, and not make your living at the sacrifice of your mother.” Appellant then walked to the counter and took up a pistol, made a step towards the table and fired at witness. This is the prosecutor’s account of the affair, and he is corroborated by all the witnesses. The bar tender, however, states that the witness as to the material facts, Devolino, told appellant that he “ought to go to work for his drinks, and not get his living at the sacrifice of his mother.”
Certainly it can not be contended that this was insulting language towards appellant’s mother. He had no reasonable ground to, and could not put such construction on this language.
There was .no error in failing to charge the law of manslaughter and aggravated assault. The judgment is affirmed.

Affirmed.